Citation Nr: 0016902	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability secondary to service-connected hypertension.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of 1994 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

It appears from the veteran's testimony at his personal 
hearings at the RO in July 1994 and February 1995 that he may 
be seeking entitlement to a total disability rating based on 
unemployability due to service-connected disability.  If so, 
he should so inform VA in writing and the RO should respond 
appropriately to any such clarification provided by the 
veteran.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
psychiatric disability secondary to service-connected 
hypertension is not plausible.

2.  All available relevant evidence necessary for an 
equitable determination of the increased evaluation issue on 
appeal has been obtained.

3.  The veteran's diastolic blood readings are predominantly 
under 110 and his systolic blood pressure readings are 
predominantly under 200.





CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for psychiatric disability 
secondary to service-connected hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

Service connection is granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999). 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

The veteran's service medical records, including his July 
1968 medical history and physical examination reports, do not 
contain any complaints, findings, or diagnosis of a 
psychiatric disability.  

According to a March 1991 report from Neal Triplett, M.D., 
the veteran had chronic depression and anxiety.  The veteran 
reported on VA disability evaluation in October 1991 a 
history of chronic anxiety and depression.  The diagnoses 
included anxiety/depression.  Subsequent VA and private 
medical records on file also show diagnoses of psychiatric 
disability; however, none of the medical evidence of record 
suggests that the veteran's psychiatric disability was caused 
or chronically worsened by his service-connected 
hypertension.  

The veteran testified in support of his secondary service 
connection claim at a personal hearing at the RO in February 
1995.  The evidence linking the veteran's psychiatric 
disability to his service-connected hypertension is limited 
to the statements and testimony of the veteran.  However, as 
a lay person, the veteran is not competent to provide a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-495 (1992).  Therefore, the veteran's claim for service 
connection for psychiatric disability on a secondary basis is 
not well grounded. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
psychiatric disability on a secondary basis.  Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).



Increased Evaluation 

The veteran's claim for an evaluation in excess of 20 percent 
for hypertension is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to the claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

Hypertension is evaluated under Diagnostic Code 7101.  The 
Board notes that effective January 12, 1998, VA revised the 
criteria for diagnosing and evaluating cardiovascular 
disabilities.  62 Fed. Reg. 65207-65224 (1997).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the Court held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.

Under the former criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), a 20 percent evaluation is 
warranted for hypertension when diastolic blood pressure is 
predominantly 110 or more with definite symptoms; a 40 
percent evaluation is warranted for hypertension when 
diastolic pressure is predominantly 120 or more and there are 
moderately severe symptoms. 

Under the criteria effective January 12, 1998, a 20 percent 
evaluation is warranted for hypertension when diastolic 
pressure is predominantly 110 or more or systolic pressure is 
predominantly 200 or more; a 40 percent evaluation is 
warranted for hypertension when diastolic pressure is 
predominantly 120 or more.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
hypertension.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

The veteran's blood pressure on VA hospitalization in April 
and May 1993 was 170/100.  VA outpatient records from June 
1993 to January 1995 contain a number of blood pressure 
readings, one of which has a systolic reading of 200 or 
greater and two of which have a diastolic reading of 110 or 
more, with none over 114.

The veteran testified at a personal hearing at the RO in July 
1994 that he got short of breath easily, that he could only 
walk 1/2 block before he had to stop and catch his breath, that 
he was taking medication for his heart condition, and that he 
had chest pains.  The veteran's wife testified in support of 
the veteran's claim for an increased evaluation for 
hypertension.  The veteran's testimony at his February 1995 
RO hearing is consistent with his July 1994 testimony.

On VA heart examination in August 1994, the veteran's blood 
pressure was 174/90; and hypertension was diagnosed.  

According to an August 1994 medical report from M. Young 
Stokes, III, M.D., the veteran's blood pressure was 150/80.  
Hypertension was diagnosed.

On VA heart examination in December 1998, the veteran said 
that he got dyspneic after walking a few feet, that he got 
chest pain anytime he walked fast or tried to climb stairs, 
and that he had frequent dizziness.  Blood pressure was 
200/100 in the supine position and 180/100 in the sitting 
position.  The impressions included hypertension.

The evidence on file shows only one systolic blood pressure 
reading of 200 or more and only two diastolic readings of 110 
or more.  The veteran's systolic blood pressure readings are 
predominantly under 200 and his diastolic readings are 
predominantly under 110.  Consequently, the disability 
picture for the veteran's hypertension does not more nearly 
approximate the criteria for a 40 percent evaluation than 
those for a 20 percent evaluation under either the former or 
new rating criteria. 


ORDER

Service connection for psychiatric disability secondary to 
service-connected hypertension is denied.

An evaluation in excess of 20 percent for hypertension is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

